Citation Nr: 9904758	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-09 363	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, with retained metallic 
fragment, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.  He served in combat in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 1998, the Board denied service connection for a 
bilateral hearing loss disability, a skin disorder, and 
peptic ulcer disease, as well as increased ratings for post 
traumatic stress disorder (PTSD) and the residuals of a shell 
fragment wound of the left knee.  The veteran appealed to the 
Court of Veterans Appeals.  Pursuant to a Joint Motion, the 
Court dismissed the appeal of the service connection issues.  
The Court's Order vacated the Board's decision denying 
increased ratings for PTSD and the residuals of a shell 
fragment wound of the left knee; and remanded those issues 
for action in accordance with the Joint Motion.  


REMAND

Pursuant to the Joint Motion, the case is REMANDED to the RO 
for the following:

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of left knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the knees including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  A social and industrial survey should 
be conducted.  It should be ascertained if 
the veteran is working.  Family members, 
former coworkers, members of the community 
and the veteran should be interviewed.  
The purpose of this survey is to obtain 
information upon which to assess the 
social and industrial impact of his PTSD.  

3.  The veteran should be scheduled for a 
period of hospitalization for observation 
and evaluation to determine the extent of 
his PTSD.  

This should include examination by a panel 
of two VA psychiatrists (or a psychiatrist 
and a psychologist) who have not 
previously examined him.  Each examiner 
should conduct a separate examination.  
The examination reports should include a 
detailed account of all pathology found to 
be present.  The entire claims folder and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiners prior to the examination.  If 
there are different psychiatric disorders 
than PTSD, the board should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiners should describe how the symptoms 
of PTSD affect the veteran's social and 
industrial capacity.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

Any special studies or tests deemed 
necessary by the examiners including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished; and the 
results reviewed prior to completion of 
the report.  

The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the examiners include a definition of 
the numerical code assigned.  If the 
examiners agree with the GAF of 45, they 
should explain how the PTSD renders the 
veteran unable to keep a job.  If a 
different GAF score is chosen, the 
examiners should explain how the criteria 
for that score fit their findings.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

5.  The RO should review the claims 
folder, the Joint Motion, and the Order of 
the Court to ensure that all required 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 4 -


